In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00117-CR



          JERRY DON WHATLEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 294th District Court
               Van Zandt County, Texas
             Trial Court No. CR05-00442




       Before Morriss, C.J., Carter and Moseley, JJ.
                                        O R D E R

        Jerry Don Whatley appeals from his conviction of aggravated sexual assault. The clerk’s

record was filed July 6, 2012, and the reporter’s record was filed October 4, making the

appellant’s brief due November 5. On November 7, counsel for appellant filed a motion seeking

an extension of appellant’s briefing deadline. The motion was granted, and the deadline was

extended to December 5. On December 7, counsel for appellant filed a motion seeking a second

extension of the briefing deadline.          Again, the motion was granted, and the deadline was

extended to January 7, 2013. On January 7, counsel for appellant filed a third motion to extend

the deadline for filing appellant’s brief.

        We have reviewed counsel’s third motion to extend and the record on appeal, and we

have been provided with no compelling information to convince us that this brief requires more

time to prepare. The motion to extend time to file appellant’s brief is overruled.

        We order counsel to file appellant’s brief with this Court on or before February 14, 2013.

        IT IS SO ORDERED.

                                                        BY THE COURT

Date: January 16, 2013




                                                    2